DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The response, filed 05/04/2022, has been entered. Claims 4, 7-9, 13-14, 19, and 21-22 are cancelled. Claims 1-3, 5-6, 10-12, 15-18, and 20 are pending, with claims 5-6 being withdrawn from consideration. Applicant’s arguments regarding claims 1-3, 10-12, 15-18, and 20 have been fully considered but are unpersuasive.
On page 7 of the response, applicant argues that Larson fails to teach the substrate having a third layer formed as a solid layer and the third layer is formed of a same material as the first layer and the second layer. Specifically, applicant argues that the embodiment set forth in [0019] of Larson (i.e. the substrate having three layers) is only mentioned very generally and that one of ordinary skill in the art could not deduce from the disclosure how the openings 107, 108 and path 106 would be arranged if the substrate 102 included more than two layers. Applicant further argues that “[n]othing in Larson suggests that a third, bottom layer of the substrate 102 would be solid”. In response, the examiner notes that “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (MPEP 2123 I). Further, “Office personnel may also take into account the inferences and creative steps that a person of ordinary skill in the art would employ” (MPEP 2141 II C). In this case, Larson explicitly teaches that: the substrate 102 includes two or more layers (two layers 102a and 102b are shown in FIG. 1A); and any PCB materials (such as ceramic, FR-2, and FR-4) may be used for the substrate 102 ([0019]). One of ordinary skill in the art, reading these sections of Larson (i.e. [0019] and FIG. 1A), would recognize that the simplest embodiment of these teachings is FIG. 1A of Larson in which a third layer of substrate is provided below 102a. The examiner holds that FIG. 1A and [0019] of Larson reasonably suggests to one of ordinary skill in the art and/or one of ordinary skill in the art would infer from these sections of Larson that the third layer of the substrate may be a solid layer located below layer 102a (similar to the stacking of layers 102a and 102b). Therefore the examiner finds the aforementioned argument unpersuasive.
On page 9 of the response, applicant argues that layers 16 and 5 of Gritti are not layers of the substrate. In response, the examiner notes that previous claims 21-22 were rejected over Larson in view of Bentley and alternatively/additionally rejected over Larson in view of Bentley and Gritti. The previous, alternative, rejection over Larson in view of Bentley and Gritti is withdrawn and no longer relied upon in the instant rejection. Therefore the aforementioned argument is moot. The previous rejection over Larson in view of Bentley is maintained.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/814268, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The aforementioned provisional application fails to provide support for at least a cap, rib, and wall. Accordingly, claims 1-3, 5-6, 10-12, 15-18, and 20 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Bentley et al. (US 20130055821 A1, prior art of record).Regarding claim 1:Larson teaches (FIG. 1A): a pressure sensor system comprising:
a substrate (102 as modified by [0019], yielding three layers: 102a, 102b, and a third layer as per [0019]) comprising a plurality of layers and having a passage, the passage comprising: 
a first through-hole (108) in a first layer (102b) of the substrate; 
a second through-hole (107) in the substrate; and 
a path (106) in a second layer (102a) of the substrate and joining the first through-hole (108) to the second through-hole (107), the substrate having a third layer formed as a solid layer and attached to a side of the second layer opposite the first layer, the third layer is formed of a same material as the first layer and the second layer ([0019]); 
a pressure sensor die (110) attached to the first layer (102b) of the substrate over the first through-hole (108); and 
a cap (e.g. 124, 114, 112) over the pressure sensor die (110) and attached to the substrate (102), the cap having a first port (114) and a second port (112 / top section of 112), 
wherein the cap (e.g. 124, 114, 112) and the substrate (102) form a first chamber (115 and/or the space occupied by 110) and a second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b) in the pressure sensor system, and the first port (114) provides a first path into the first chamber (115 and/or the space occupied by 110) and the second port (112 / top section of 112) provides a second path into the second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b), the first through-hole (108) terminates in the first chamber (115 and/or the space occupied by 110) and the second through-hole (107) terminates in the second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b)Larson fails to teach:
the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamberBentley teaches (e.g. FIG. 4, as modified by [0029]-[0030] and [0035]):
the substrate comprises a raised rib (94 + side walls of 84) having an outside portion (side walls of 84) surrounding the first chamber (96 / 98) and the second chamber (96 / 98) and an inside portion (94) separating the first chamber (96 / 98) from the second chamber (96 / 98)
     The examiner notes that [0029]-[0030] and [0035] of Bentley teaches that the covers, each shown as a single piece, may each be formed of separate members (i.e. the top cover may comprise separate members and the bottom cover may comprise separate members). Thus, Bentley teaches an embodiment in which the “raised rib” (94 + side walls of 84) and “cap” (top section of 84 which is above and attached to 94) are separate pieces/members which are connected together. Although not relied upon, the examiner also notes that “making separable” is obvious (MPEP 2144.04 V C “Making Separable”).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the raised rib of Bentley in the device of Larson as it is an art-recognized equivalent structure/means for delimiting the chambers and coupling the chambers to the pressure ports.
Regarding claim 2:Larson and Bentley teach all the limitations of claim 1, as set forth above.Larson also teaches (FIG. 1A):
wherein the first through-hole (108) defines a first opening (top of 108) in a top surface of the substrate (top of 102b), the first opening (108) under the pressure sensor die (110)Bentley teaches (FIG. 4):
wherein the pressure sensor die (12) comprises a membrane (32)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the membrane-type pressure sensor of Bentley in the device of Larson as it is an art-recognized equivalent structure for sensing pressure. Further, since Larson fails to explicitly teach the type of pressure sensor used, one of ordinary skill in the art would look elsewhere (e.g. to Bentley) to find a suitable pressure sensor design. Membrane-type pressure sensors, such as the type taught by Bentley, are extremely common in the art.
Regarding claim 3:Larson and Bentley teach all the limitations of claim 2, as set forth above.Larson also teaches (FIG. 1A):
wherein the second through-hole (107) is in the first layer (102b) of the substrate and defines a second opening (107) in the top surface of the substrate (top surface of 102b)
Regarding claim 10:Larson teaches (FIG. 1A): a pressure sensor system comprising:
a substrate (102 as modified by [0019], yielding three layers: 102a, 102b, and a third layer as per [0019]) comprising a passage from a first opening (108) in a top surface of the substrate (top of 102b) to a second opening (107) in the top surface of the substrate (top of 102b), the substrate has a first layer (102b) with the first opening (108) and the second opening (107), a second layer (102a) with the passage (106), and a third layer ([0019]) formed as a solid layer and attached to a side of the second layer opposite the first layer, the third layer is formed of a same material as the first layer and the second layer ([0019]); 
a pressure sensor die (110) attached to the substrate (102) over the first opening (108); and 
a cap (e.g. 124, 114, 112) attached to the substrate (102) such that the pressure sensor die (110) is enclosed by the cap and the substrate, 
wherein the cap and the substrate form a first chamber (115 and/or the space occupied by 110) and a second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b) in the pressure sensor system, the first opening (108) and the pressure sensor die (110) are in the first chamber (115 and/or the space occupied by 110), and the second opening (107) is in the second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b)Larson fails to teach:
the substrate comprises a raised rib having an outside portion surrounding the first chamber and the second chamber and an inside portion separating the first chamber from the second chamberBentley teaches (e.g. FIG. 4, as modified by [0029]-[0030] and [0035]):
the substrate comprises a raised rib (94 + side walls of 84) having an outside portion (side walls of 84) surrounding the first chamber (96 / 98) and the second chamber (96 / 98) and an inside portion (94) separating the first chamber (96 / 98) from the second chamber (96 / 98)
     The examiner notes that [0029]-[0030] and [0035] of Bentley teaches that the covers, each shown as a single piece, may each be formed of separate members (i.e. the top cover may comprise separate members and the bottom cover may comprise separate members). Thus, Bentley teaches an embodiment in which the “raised rib” (94 + side walls of 84) and “cap” (top section of 84 which is above and attached to 94) are separate pieces/members which are connected together. Although not relied upon, the examiner also notes that “making separable” is obvious (MPEP 2144.04 V C “Making Separable”).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the raised rib of Bentley in the device of Larson as it is an art-recognized equivalent structure/means for delimiting the chambers and coupling the chambers to the pressure ports.
Regarding claim 11:Larson and Bentley teach all the limitations of claim 10, as set forth above.Larson also teaches (FIG. 1A):
wherein the cap (e.g. 124, 114, 112) provides access (via 115 and 113) to the first chamber (115 and/or the space occupied by 110) and the second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b)
Regarding claim 12:Larson and Bentley teach all the limitations of claim 11, as set forth above.Larson also teaches (FIG. 1A):
wherein the cap (e.g. 124, 114, 112) comprises a first nozzle (114) to provide access to the first chamber (115 and/or the space occupied by 110) and a second nozzle (112) to provide access to the second chamber (middle section of 113 to the top of 107 and/or the space occupied by the element which is between 112 and 102b)
Regarding claim 16:Larson and Bentley teach all the limitations of claim 10, as set forth above.Larson also teaches:
wherein the substrate is formed of layers of FR4 ([0019])
Regarding claim 17:Larson and Bentley teach all the limitations of claim 10, as set forth above.Larson also teaches:
wherein the substrate is formed of layers of ceramic ([0019])
Regarding claim 18:Larson teaches (FIG. 1A as modified by [0019], yielding three layers: 102a, 102b, and a third layer as per [0019]): a substrate for a pressure sensor system comprising:
a middle layer (102a) having a path (106), 
a top layer (102b) attached to the middle layer (102a) and having a first through-hole (108) extending from a top surface of the top layer (102b) to a bottom surface of the top layer (102b) and aligned with the path (106), and a second through-hole (107) extending from the top surface of the top layer (102b) to the bottom surface of the top layer (102b) and aligned with the path (106), such that the first through-hole (108), the second through-hole (107), and the path (106) form a passage through the substrate; and 
a solid bottom layer ([0019]), the middle layer (102a) is attached to the solid bottom layer and the solid bottom layer is formed of a same material as the top layer and the middle layer ([0019]) Larson fails to teach: 
a rib layer attached to the top layer, the rib layer having an outside portion surrounding and at least partially defining a first chamber and a second chamber and an inside portion separating the first chamber from the second chamber
the solid bottom layer is formed of a same material as the rib layerBentley teaches (e.g. FIG. 4, as modified by [0029]-[0030] and [0035]):
a rib layer (94 + side walls of 84) attached to the top layer (e.g. 102), the rib layer having an outside portion (side walls of 84) surrounding and at least partially defining a first chamber (96 / 98) and a second chamber (96 / 98) and an inside portion (94) separating the first chamber (96 / 98) from the second chamber (96 / 98)
     The examiner notes that [0029]-[0030] and [0035] of Bentley teaches that the covers, each shown as a single piece, may each be formed of separate members (i.e. the top cover may comprise separate members and the bottom cover may comprise separate members). Thus, Bentley teaches an embodiment in which the “raised rib” (94 + side walls of 84) and “cap” (top section of 84 which is above and attached to 94) are separate pieces/members which are connected together. Although not relied upon, the examiner also notes that “making separable” is obvious (MPEP 2144.04 V C “Making Separable”).
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the raised rib of Bentley in the device of Larson as it is an art-recognized equivalent structure/means for delimiting the chambers and coupling the chambers to the pressure ports.
     Larson teaches the bottom layer being made using “[a]ny PCB materials (such as ceramic, FR-2, and FR-4)” ([0019]). Bentley teaches that the rib layer “may be formed from, for example, plastic, polyamide, ceramic, metal, or any other suitable material” ([0028]). Bentley further teaches that the substrate “may include a ceramic or fiberglass material, however, other suitable material may be used as desired” ([0024]). Thus, the combination of Larson and Bentley teaches the solid bottom layer is formed of a same material as the rib layer.
Regarding claim 20:Larson and Bentley teach all the limitations of claim 18, as set forth above.Larson also teaches:
wherein the substrate is formed of a ceramic ([0019])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 20180343745 A1, prior art of record) in view of Bentley et al. (US 20130055821 A1, prior art of record) and further in view of Frano et al. (US 4520748 A, prior art of record).Regarding claim 15:Larson and Bentley teach all the limitations of claim 10, as set forth above.Larson fails to teach:
wherein the cap comprises a groove to accept the raised rib on the substrate when the cap is attached to the substrateFrano teaches (FIG. 5):
wherein the cap comprises a groove (70 / 72 / 74) to accept the raised rib (77 and/or the wall on which 77 is formed) on the substrate when the cap is attached to the substrate
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the groove of Frano in the device of Larson (and Bentley) for ease of alignment, ease of construction, better sealing, and/or to allow for removing the cap (for access to the pressure sensor) while still providing the requisite sealing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856